DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-20 and 22-24: claims 2-20 and 22-24 are rejected due to their dependence on claims 1 and 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 13, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. US 2017/0199540.



Regarding claim 2, Tseng discloses the BGR circuit (100)(Fig. 2B) is always turned on in a normal operation mode (active mode, see abstract), is intermittently turned on in the low power operation mode (low power mode, see abstract) according to the sample signal (signal from 108)(Fig. 2B), and provides the active reference voltage in response to being turned on (VBG1)(Fig. 2B).

Regarding claim 3, Tseng discloses capacitance of the second capacitor (C1=1pF) is less than capacitance of the first capacitor (C2=10pF)(Fig. 2B).

Regarding claim 4, Tseng discloses a sample signal generating circuit (108, 106)(Fig. 2B) including: a pulse signal generating circuit (102)(Fig. 2B) configured to output a pulse signal (see Fig. 5) having a predetermined width in synchronization with an output of the comparing circuit (output of 104), wherein the predetermined width is long enough to charge the first capacitor (C2) to the low power reference voltage (see abstract, low power mode).

Regarding claim 5, Tseng discloses the sample signal generating circuit (102)(Fig. 2B) further comprises a delay circuit to delay an output signal (VREP, delayed output signal)(Fig. 5) of the comparing circuit (104)(Fig. 2B) and to output a signal to be provided to the pulse signal generating circuit (106)(Fig. 2B).

Regarding claim 6, Tseng discloses the comparing circuit (104)(Fig. 2B) comprises: a first input transistor (Mn1)(Fig. 4) including a gate to receive charge voltage of the first capacitor (C2)(Fig. 2B); a second input transistor (Mn2)(Fig. 4) including a gate to receive charge voltage of the second capacitor (C1)(Fig. 2B); a third input transistor (transistor in series with Mn1)(Fig. 4) including a gate to receive charge voltage of the first capacitor (C2); a fourth input transistor (transistor connected to Mn2)(Fig. 4) including a gate to receive charge voltage of the second capacitor (C1); a first current source (Ia)(Fig. 4) coupled to a source of the first input transistor (Mn1) and a source of the second input transistor (Mn2); a second current source (Ib)(Fig. 4) coupled to a source of the third input transistor (transistor in series with Mn1)(Fig. 4) 

Regarding claim 7, Tseng discloses a ratio of sizes of the first input transistor (Mn1)(Fig. 4) and the second input transistor (Mn2)(Fig. 4) is reverse of a ratio of sizes of the third input transistor (transistor in series with Mn1) and the fourth input transistor (transistor connected to Mn2) and the first input transistor (Mn1) and the second input transistor (Mn2) have different sizes.

Regarding claim 8, Tseng discloses the threshold value (IREF)(Fig. 2B) is determined according to ratio of sizes of the first input transistor (Mn1)(Fig. 4) and the second input transistor (Mn2)(Fig. 4).

Regarding claim 10, Tseng discloses a reference current generating circuit (102)(Fig. 2B) configured to generate a reference current (IREF)(Fig. 2B) from the low power reference voltage (signal from 100)(Fig. 2B), wherein each of the comparing circuit (104)(Fig. 2B) and the sample signal generating circuit (108, 106)(Fig. 2B)  generate respective bias currents by mirroring the reference current (signal from 102).



Regarding claim 17, Tseng discloses a compensating circuit (106)(Fig. 2B) to control a charge amount of the first capacitor to be constant (C2)(Fig. 2B).

Regarding claim 21, Tseng discloses a reference voltage generating circuit comprising: a bandgap reference (BGR) circuit (100)(Fig. 2B) configured to output an active reference voltage (VBG1)(Fig. 2B) at a first node according to a sample signal (signal from 108)(Fig. 2B); a first charging circuit (S2, C2)(Fig. 2B) configured to charge a first capacitor (C2) using the active reference voltage (VBG1) according to the sample signal (signal from 108); a compensating circuit (106)(Fig. 2B) configured to keep a charge amount of the first capacitor constant (C2), the compensating circuit including an amplifier (108)(Fig. 2B) receiving the charge voltage of the first capacitor (C2) and a comparison voltage (signal from 104)(Fig. 2B); and a comparing circuit (104)(Fig. 2B) configured to compare a voltage difference between the charge voltage of the first capacitor (C2) and the comparison voltage to a threshold value (102)(Fig. 2), wherein the sample signal (signal from 108) is a pulse signal generated from an output of the comparing circuit (104)(Fig. 2B) and the charge voltage of the first capacitor (C2) is .

Allowable Subject Matter
Claims 9, 11-12, 14-16, 18-20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9: the prior art of record does not teach “he output circuit includes a transistor having a gate coupled to a drain of the second input transistor and a drain coupled to an output node; and a fourth current source coupled to the output node.”
Regarding claim 11: the prior art of record does not teach “reference current generating circuit comprises: an NMOS transistor including a gate receiving the low power reference voltage; a resistor coupled between a source of the NMOS transistor and ground; and a diode-connected PMOS transistor including a source coupled to a power source and a drain and a gate commonly coupled to a drain of the NMOS transistor.”
Regarding claim 14: the prior art of record does not teach “a third charging circuit configured to provide a first positive voltage to a first terminal of the first switch when the first switch is turned off, and a fourth charging circuit configured to provide a second 
Regarding claim 18: the prior art of record does not teach “the compensating circuit comprises: an amplifier including an output terminal, a negative input terminal, and a positive input terminal, wherein the positive input terminal is coupled to the first capacitor and receives the low power reference voltage; a first compensation capacitor coupled between the output terminal and the positive input terminal; a second compensation capacitor coupled between the output terminal and the negative input terminal; and a third compensation capacitor coupled between the negative input terminal and ground.”
Regarding claim 22: the prior art of record does not teach “the amplifier comprises an output terminal, a negative input terminal, and a positive input terminal, the positive terminal coupled to the first capacitor and receiving the low power reference voltage, and wherein the compensating circuit includes a first compensation capacitor coupled between the output terminal and the positive input terminal; a second compensation capacitor coupled between the output terminal and the negative input terminal; and a third compensation capacitor coupled between the negative input terminal and ground.”
Regarding claims 12, 15-16, 19-20, and 23-24: claims 15-16, 19-20 and 23-24 are allowable due to their dependence on allowed claims 14, 18, and 22.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839